     Case 3:19-cv-01834-LAB-AGS Document 5 Filed 04/15/20 PageID.45 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING                                Case No.: 19cv1834-LAB (AGS)
12                                  Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    MERCHANTS BANK, INC.
15                              Defendant.
16
17         Plaintiff Anton Ewing filed his complaint on September 24, 2019 and a
18   summons was issued the same day. On April 1, after no activity appeared in the
19   docket, the Court ordered Ewing to show cause why this action should not be
20   dismissed for failure to serve and for failure to prosecute.
21         Ewing has now filed a response, saying he cannot locate Defendant and
22   does not believe it actually exists. He asks that the Court either allow him to dismiss
23   the action, or that it grant him discovery so he can find out more information.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                 1
                                                                                    19cv1834
     Case 3:19-cv-01834-LAB-AGS Document 5 Filed 04/15/20 PageID.46 Page 2 of 2



1         The request to dismiss is GRANTED and this action is DISMISSED
2    WITHOUT PREJUDICE.
3
4         IT IS SO ORDERED.
5    Dated: April 15, 2020
6
7                                         Honorable Larry Alan Burns
                                          Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                               19cv1834
